                Case 4:19-cv-07176 Document 1 Filed 10/30/19 Page 1 of 4



 1   MITCHELL CHYETTE [113087]
     Law Office of Mitchell Chyette
 2   125 12th Street
     Suite 100-BALI
 3   Oakland, CA 94607
     Telephone: (510) 388-3748
 4   Email: mitch@chyettelaw.com
     Attorney for Betsy Brazy
 5

 6

 7

8                                     U.S. DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                            SAN FRANCISCO / OAKLAND DIVISION

11   BETSY BRAZY,                                         Case No.

12               Plaintiff,                               COMPLAINT

13         vs

14   BERKELEY UNIFIED SCHOOL DISTRICT,

15               Defendant.

16

17

18

19

20

21

22

23

24
                                                  Complaint
                                   Brazy v. Berkeley Unified School District,
                                                   Case No.
                  Case 4:19-cv-07176 Document 1 Filed 10/30/19 Page 2 of 4



 1          Plaintiff Betsy Brazy complains of Defendant Berkeley Unified School District as

 2   follows:

 3                                                  PARTIES

 4          1.     Plaintiff Betsy Brazy is an individual who resides in the City of Alameda,

 5   Alameda County, California. She is a member of the State Bar of California.

 6          2.     Berkeley Unified School District (BUSD) is a local education agency as that

 7   phrase is defined in Section 1401(19)(A) of the Individuals with Disabilities Education

8    Improvement Act of 2004, 20 U.S.C. §§ 1400–1482, 9567 (IDEA). It is located in the

 9   City of Berkeley, Alameda County, California.

10                                    JURISDICTION and VENUE

11          3.     This Court has subject matter jurisdiction for actions for attorney’s fees

12   under Section 1415(i)(3)(B)(i)(I) of the IDEA.

13          4.     The Northern District Court of California is the proper venue under 28

14   U.S.C. § 1391(b) because Plaintiff and Defendant are located in this district, and the

15   claims arose in this district.

16                              INTRADISTRICT ASSIGNMENT

17          5.     A substantial part of the events giving rise to this action occurred in

18   Alameda County.

19                                               COUNT ONE

20                       ATTORNEY’S FEES UNDER FEDERAL LAW

21          6.     Ms. Brazy represented Penny Bamford and Janine Cataldo (Clients), on

22   behalf of their daughter Ava Bamford, in requesting and conducting a “Due Process”

23   hearing against BUSD under Section 1415 of the IDEA.

24
                                                           1
                                                      Complaint
                                       Brazy v. Berkeley Unified School District,
                                                       Case No.
                   Case 4:19-cv-07176 Document 1 Filed 10/30/19 Page 3 of 4



 1          7.      Ms. Brazy hired Mitchell Chyette to assist her in preparing for and

 2   conducting the Due Process hearing. Mr. Chyette is also a member of the State Bar of

 3   California.

 4          8.      Clients were the prevailing parties in the Due Process hearing. A copy of

 5   the decision of the California Office of Administrative Hearings hearing officer is

 6   attached as Exhibit A.

 7          9.      Clients were entitled to recover their attorney’s fees and costs from BUSD

8    under Section 1415(i)(3)(B)(i)(I) of the IDEA.

 9          10.     After the decision was rendered, Clients assigned to Ms. Brazy their rights

10   to recover attorney’s fees. A copy of the assignment is attached as Exhibit B.

11          11.     By virtue of the assignment, Ms. Brazy is now entitled to collect directly

12   from BUSD the attorney’s fees and costs that would otherwise be paid to Clients.

13          12.     Ms. Brazy charged Clients at the rate of $300.00 per hour. $300.00 per

14   hour is at or below the prevailing rate in the community in which the proceeding arose

15   for the kind and quality of services she provided.

16          13.     Mr. Chyette charged $200.00 per hour. $200.00 per hour is at or below

17   the prevailing rate in the community in which the proceeding arose for the kind and

18   quality of services he provided.

19          14.     Attached as Exhibit C is a spreadsheet describing the activities undertaken

20   and the time incurred by Ms. Brazy and Mr. Chyette representing Clients in the Due

21   Process hearing process.

22

23

24
                                                        2
                                                   Complaint
                                    Brazy v. Berkeley Unified School District,
                                                    Case No.
                 Case 4:19-cv-07176 Document 1 Filed 10/30/19 Page 4 of 4



 1         15.    In addition, Ms. Brazy incurred $3,321.56 in expenses in connection with

 2   presenting Clients’ case at the Due Process Hearing. Attached as Exhibit D is a

 3   spreadsheet detailing the expenses incurred.

 4         16.    In total, BUSD owes Ms. Brazy $82,351.54 in attorney’s fees and costs.

 5         17.    In addition, BUSD owes Ms. Brazy the amount of attorney’s fees and costs

 6   incurred in pursuing this action.

 7         WHEREFORE, Ms. Brazy prays for judgment as described below.

8                                           COUNT TWO

 9                        ATTORNEY’S FEES UNDER STATE LAW

10         18.    The allegations in paragraphs 1–17 are incorporated herein by reference.

11         19.    Clients were entitled to recover their attorney’s fees and costs from BUSD

12   under Section 56507(b)(1) of the California Education Code.

13         20.    By virtue of Clients’ assignment, Ms. Brazy is now entitled to collect the

14   attorney’s fees and costs directly from BUSD.

15         21.    BUSD owes Ms. Brazy $82,351.54 in attorney’s fees and costs.

16         WHEREFORE, Plaintiff prays for judgment as follows:

17         A.     That BUSD pay Ms. Brazy $82,351.54,

18         B.     That BUSD pay Ms. Brazy the costs and attorney’s fees incurred in

19   pursuing this action, and

20         C.     For such other relief as the Court deems just.

21    Dated: October 24, 2019                    Law Office of Mitchell Chyette

22
                                                 By:
23                                               Attorney for Betsy Brazy

24
                                                       3
                                                  Complaint
                                   Brazy v. Berkeley Unified School District,
                                                   Case No.
